Order entered December 17, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00861-CR

                      CHRISTOPHER MICHAEL RUBIO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-33703-W

                                          ORDER
       Before the Court is appellant’s December 13, 2018 motion for extension of time to file

appellant’s brief. The Court GRANTS the motion to the extent the time to file appellant’s brief

is extended until THIRTY DAYS from the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE